Exhibit 10.21

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT, dated as of November 17, 2006 (the “Agreement”),
is by and among Turbeco, Inc., a Texas corporation (the “Buyer”), and Teal
Supply Co., a Texas corporation d/b/a Triumph Drilling Tools, Inc. (the
“Company”) and Michael E. Jensen (the “Shareholder”).

W I T N E S S E T H:

WHEREAS, Buyer desires to purchase from the Company, and the Company desires to
sell to Buyer, substantially all of the assets of the Company; and

WHEREAS, the Shareholder owns all of the issued and outstanding stock of the
Company and thus would derive a substantial benefit from the consummation of the
transaction contemplated herein;

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I

THE PURCHASE

Section 1.1. Purchase. On and subject to the terms and conditions of this
Agreement, at the Closing, Buyer will purchase from the Company, and the Company
will sell to Buyer, the following assets, rights, properties, and interests of
the Company (the “Acquired Assets”):

(a) The rental tools, equipment, computers, office supplies, vehicles, and
fixtures, and other items of tangible personal property of the Company,
including specifically but not limited to the items described on Schedule 1.1(a)
(the “Tangible Personal Property”);

(b) The leasehold rights of the Company with respect to the real property
described on Schedule 1.1(b) (the “Leased Real Estate”);

(c) The leasehold rights of the Company with respect to the items of personal
property which are described on Schedule 1.1(c) (the “Leased Personal
Property”);

(d) The rights of the Company under the agreements, instruments, and documents
listed on Schedule 1.1(d) and all purchase orders, equipment rental agreements
and sales orders entered into by the Company in the ordinary course of business
subsequent to the execution of this Agreement but prior to the Effective Time
(collectively, the “Assigned Agreements”);

(e) All of the files books, and records of the Company;



--------------------------------------------------------------------------------

(f) The inventories of finished goods, tooling inventory, parts, work in
progress and raw materials of the Company as of the Effective Time;

(g) The accounts receivable of the Company as of the Effective Time (the
“Accounts Receivable”);

(h) The cash and other working capital of the Company as of the Effective Time;
and

(i) All of the goodwill of the Company and all of the rights of the Company to
use the tradename “Triumph Drilling Tools, Inc.” or any similar name (subject to
the permitted use provided for in Section 5.7).

Section 1.2. Excluded Assets. Notwithstanding the foregoing, the Acquired Assets
shall not include the assets listed on Schedule 1.2.

Section 1.3. Purchase Price for Acquired Assets. As consideration for the sale
to it of the Acquired Assets, at Closing, Buyer shall:

(a) Pay in cash to Whitney National Bank the amount necessary to satisfy the
loans from Whitney National Bank to the Company secured by the Acquired Assets
thereby obtaining a release of lien on the Acquired Assets;

(b) Pay in cash to the Company an amount equal to Thirty One Million Dollars and
No/100 less the amount paid to Whitney National Bank described in Section 1.3
(a) hereof;

(c) Assume from the Company liability for the accounts payable of the Company
set forth on the December 31, 2006 Financial Statements; and

(d) Assume from the Company liability for the accrued liabilities, including but
not limited to sales tax payable, payroll taxes (federal and state
withholdings), accrued year end bonuses, and accrued insurance audit of the
Company set for on the December 31, 2006 Financial Statements.

Section 1.4. Assumption of Liabilities. Except as provided for in Section 1.3,
Buyer has not and will not assume from the Company any liability or obligation.

Section 1.5. Allocation. The parties will allocate for all purposes (including,
but not limited to, financial accounting and tax purposes) the purchase price of
the Acquired Assets as indicated on Schedule 1.5.

Section 1.6. Closing. The closing (the “Closing”) of the transactions
contemplated by this Agreement (the “Transaction”) shall take place at the
offices of the attorneys for Buyer in

 

2



--------------------------------------------------------------------------------

Houston, Texas as promptly as practicable (but in any event within five
(5) business days) following the date on which the last of the conditions set
forth in Article VI is fulfilled or waived, or at such other time and place as
Buyer and the Company shall agree. The date on which the Closing occurs is
referred to in this Agreement as the “Closing Date.” The Closing will be
effective as of January 4, 2007 (the “Effective Time”). At the Closing, each of
the parties hereto will perform such acts and deliver such documents as are
required pursuant to the terms hereof to be delivered at Closing.

Section 1.7. Property Taxes. Any general property and/or ad valorem tax assessed
against or pertaining to the Acquired Assets for the taxable period that
includes the date of the Closing shall be prorated between Buyer and the
Company.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to the Company and Shareholder as follows:

Section 2.1. Organization and Qualification. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Texas and has the requisite corporate power and authority to own, lease and
operate its assets and properties and to carry on its business as it is now
being conducted.

Section 2.2. Authority; Non-Contravention; Approvals.

(a) Buyer has full corporate power and authority to execute and deliver this
Agreement and to consummate the Transaction. This Agreement has been approved by
the Board of Directors of Buyer and no other corporate proceedings on the part
of Buyer are necessary to authorize the execution and delivery of this Agreement
or the consummation by Buyer of the Transaction, including, without limitation,
under the applicable requirements of any securities exchange. This Agreement has
been duly executed and delivered by Buyer, and, assuming the due authorization,
execution and delivery hereof by the Company, constitutes a valid and legally
binding agreement of Buyer enforceable against it in accordance with its terms,
except that such enforcement may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally and (ii) general equitable
principles.

(b) The execution and delivery of this Agreement by Buyer and the consummation
by Buyer of the Transaction do not and will not violate or result in a breach of
any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in a right
of termination or acceleration under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the properties or assets of
Buyer under any of the terms, conditions or provisions of (i) the charter or
bylaws of Buyer, (ii) any

 

3



--------------------------------------------------------------------------------

statute, law, ordinance, rule, regulation, judgment, decree, order, injunction,
writ, permit or license of any court or governmental authority applicable to
Buyer or any of its respective properties or assets or (iii) any note, bond,
mortgage, indenture, deed of trust, license, franchise, permit, concession,
contract, lease or other instrument, obligation or agreement of any kind to
which Buyer is now a party or by which Buyer or any of its respective properties
or assets may be bound or affected.

(c) No declaration, filing or registration with, or notice to, or authorization,
consent or approval of, any governmental or regulatory body or authority is
necessary for the execution and delivery of this Agreement by Buyer or the
consummation by Buyer of the Transaction.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF THE COMPANY AND THE SHAREHOLDER

The Shareholder and the Company jointly and severally represent and warrant to
Buyer that:

Section 3.1. Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Texas and has the requisite corporate power and authority to own, lease and
operate its assets and properties and to carry on its business as it is now
being conducted. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the properties
owned, leased, or operated by it or the nature of the business conducted by it
makes such qualification necessary. True, accurate and complete copies of the
Company’s Articles of Incorporation, as amended, and Bylaws, in each case as in
effect on the date hereof, including all amendments thereto, have heretofore
been delivered to Buyer.

Section 3.2. The Shareholder. The Shareholder owns all of the issued and
outstanding stock of the Company.

Section 3.3. Authority; Non-Contravention; Approvals.

(a) The Company has full corporate power and authority to execute and deliver
this Agreement and to consummate the Transaction. This Agreement has been
approved by the Board of Directors and the shareholders of the Company, and no
other corporate proceedings on the part of the Company are necessary to
authorize the execution and delivery of this Agreement or the consummation by
the Company of the Transaction. This Agreement has been duly executed and
delivered by the Company and the Shareholder, and, assuming the due
authorization, execution and delivery hereof by Buyer, constitutes a valid and
legally binding agreement of the Company and the Shareholder, enforceable
against the Company and the Shareholder in accordance with its terms, except
that such enforcement may be subject to (a) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally and (b) general equitable principles.

 

4



--------------------------------------------------------------------------------

(b) Except as set forth in the Disclosure Schedule delivered by Seller to Buyer
in connection with this Agreement (the “Disclosure Schedule”), the execution and
delivery of this Agreement by the Company and the Shareholder and the
consummation by the Company and the Shareholder of the Transaction do not and
will not violate or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration
under, or result in the creation of any lien, security interest, charge or
encumbrance upon any of the properties or assets of the Company under any of the
terms, conditions or provisions of (i) the charter or bylaws of the Company,
(ii) any statute, law, ordinance, rule, regulation, judgment, decree, order,
injunction, writ, permit or license of any court or governmental authority
applicable to the Company or any of its properties or assets, or (iii) any note,
bond, mortgage, indenture, deed of trust, license, franchise, permit,
concession, or any agreement to which the Company is now a party or by which the
Company or any of its respective properties or assets may be bound or affected.

Section 3.4. Financial Statements. Company has furnished Buyer with balance
sheet, income statement and statement of cash flow for Company as of
December 31, 2005, and Company has furnished Buyer its unaudited balance sheet
and income statement for the nine month period ended September 30, 2006
(collectively, the “Financial Statements”). The Financial Statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, and are accurate and complete (except, in the unaudited
statements, for the absence of footnote disclosures and for the absence of
normal year-end audit adjustments which are not material in the aggregate) and
fairly present the financial condition and result of operations of the Company.

Section 3.5. Absence of Undisclosed Liabilities. The Company is not subject to
any liabilities or obligations (whether absolute, accrued, contingent or
otherwise) of any nature, except liabilities or obligations (a) which are
provided for in the Financial Statements or reflected in the notes thereto,
(b) which were incurred after September 30, 2006, and were incurred in the
ordinary course of business and consistent with past practices, or
(c) liabilities or obligations under this Agreement.

Section 3.6. Absence of Certain Changes or Events. Except as disclosed in the
Disclosure Schedule, since September 30, 2006, the business of the Company has
been conducted in the ordinary course of business consistent with past
practices, and there has not been any event, occurrence, development or state of
circumstances or facts which has had, or could reasonably be anticipated to
have, individually or in the aggregate, a material adverse effect with respect
to the Acquired Assets or the business of the Company.

Section 3.7. Accounts Receivable. The Accounts Receivable of the Company are
valid, genuine and subsisting, arise out of bona fide sales and delivery of
goods, performance of services or other business transactions in the ordinary
course of business and are current and

 

5



--------------------------------------------------------------------------------

collectible. Each of such Accounts Receivable will be collected in full, without
any set-off and without resort to litigation, within 180 days after the Closing
except for uncollectible invoices which are normally charged off as bad debt
expense on the financial statements of the Company in the normal course of
business activities.

Section 3.8. Inventory. The inventory reflected in the September 30, 2006
Financial Statements (the “Inventory”) consists of items that are usable and
saleable in the ordinary course of business by the Company. Except as disclosed
in the Disclosure Schedule, all items included in the Inventory are owned by the
Company free and clear of any lien or encumbrance, and are not missing (except
for sales made in the ordinary course of business since September 30, 2006) or
obsolete, and are in good condition.

Section 3.9. Tangible Assets. The Tangible Personal Property and the Leased
Personal Property constitute all of the tangible personal property necessary for
the conduct by the Company of its business as now conducted. The Company has
good and indefeasible title to the Tangible Personal Property, free and clear of
all mortgages, liens, pledges, charges, or encumbrance of any nature whatsoever.
The Tangible Personal Property and Leased Personal Property are in good,
serviceable condition and fit for the particular purposes for which they are
used in the business of the Company, subject only to normal maintenance
requirements and wear and tear reasonably expected in the ordinary course of
business. Schedule 1.1(d) contains an accurate description of the rental
agreements now in force with respect to the rental tools of the Company, and the
location of all such rental tools.

Section 3.10. Intellectual Property. The Company does not possess, own, or use
any patents, trademarks, service marks, trade names, copyrights, trade secrets
and other proprietary rights and processes that are material to the business of
the Company as now conducted other the trademark “Triumph Drilling Tools, Inc.”

Section 3.11. Employee Benefits. The Disclosure Schedule contains a complete
list of employee benefit or welfare plans of the Company. All such plans have
and are in compliance with applicable law, including but not limited to the
Employee Retirement Income Security Act of 1974.

Section 3.12. Litigation. There are no claims, suits, actions, or proceedings
pending or, to the Knowledge of all of the Shareholder, threatened against or
relating to the Company, before any court, governmental department, commission,
agency, instrumentality or authority, or any arbitrator. Except as described in
the Disclosure Schedule, the Company is not subject to any judgment, decree,
injunction, rule or order of any court, governmental department, commission,
agency, instrumentality or authority, or any arbitrator. For purposes hereof,
“Knowledge” means actual knowledge after reasonable inquiry

Section 3.13. No Violation of Law. The Company is not in violation of or has
been given notice or been charged with any violation of, any law, statute,
order, rule, regulation, ordinance or judgment (including, without limitation,
any applicable environmental law) of any governmental or regulatory body or
authority. No investigation or review by any governmental

 

6



--------------------------------------------------------------------------------

or regulatory body or authority is pending or threatened, nor has any
governmental or regulatory body or authority indicated an intention to conduct
the same. The Company has all permits (including without limitation
environmental permits, licenses, franchises, variances, exemptions, orders and
other governmental authorizations, consents and approvals necessary to conduct
their businesses as presently conducted (collectively, the “Company Permits”).
The Company is not in violation of the terms of any Company Permits and is not
required to possess any other permit, license, franchise, variance, exemption,
order or other governmental authorization, consent or approval.

Section 3.14. Suppliers, Customers, and Distributors. Since January 1, 2006
there has not been (a) any material adverse change in the business relationship
of the Company with any such material suppliers, customers, and distributors of
the Company; or (b) any change in any material term (including credit terms) of
the agreements with any such person.

Section 3.15. Labor Matters. Except as set forth in the Disclosure Schedule,
(a) there are no material controversies pending or, to the Knowledge of the
Company, threatened between the Company on the one hand and any of its employees
on the other, (b) the Company is not a party to a collective bargaining
agreement of other labor union contract applicable to persons employed by the
Company, nor does the Company have any Knowledge of any activities or
proceedings of any labor union to organize any such employees, (c) the Company
is not a party to any written agreement, memorandum, or understanding with
respect to the employment of any individual, and (d) neither the Company or the
Shareholder are aware of any intention of any employee to terminate his or her
employment with the Company, either as a result of the Transaction or otherwise.

Section 3.16. Material Contracts. Schedule 1.1(d) lists all agreements, leases,
commitments, contracts, undertakings or understandings to which the Company is a
party, including but not limited to service agreements, manufacturing
agreements, purchase or sale agreements, supply agreements, distribution or
distributor agreements, real estate leases, purchase orders, customer orders and
equipment rental agreements (the “Listed Agreements”). Each Listed Agreement is
a valid, binding and enforceable agreement of the Company and, to the Knowledge
of the Shareholder, the other parties thereto. There has not occurred any breach
or default under any Listed Agreement on the part of the Company or, to the
Knowledge of all of the Shareholder, any other parties thereto. No event has
occurred which with the giving of notice or the lapse of time, or both, would
constitute a default under any Listed Agreement on the part of the Company, or,
to the Knowledge of all of the Shareholder, any of the other parties thereto.
There is no dispute between the parties to any Listed Agreement as to the
interpretation thereof or as to whether any party is in breach or default
thereunder, and no party to any Listed Agreement has indicated its intention to,
or suggested it may evaluate whether to, terminate any Listed Agreement.

Section 3.17. Disclosure. No representation or warranty of the Company or
Shareholder set forth hereunder or in the schedules attached hereto or in any
certificate delivered pursuant to Section 6.3(a) contains any untrue statement
of the material fact or omits to state a material fact necessary in order to
make the statements contained herein or therein not misleading.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

CONDUCT OF BUSINESS PENDING THE CLOSING

Section 4.1. Conduct of Business of the Company. Prior to the Closing, the
Company shall operate its business in, and only in, the usual, regular and
ordinary course of business in substantially the same manner as operated on the
date of this Agreement. Specifically, but not by way of limitation, except as
described in the Disclosure Schedule, the Company shall not make any
distribution to the Shareholder, pay any bonus to any of its employees, or
increase the compensation of any of its employees. The Shareholder will assure
that the Company complies with the requirements of this Section.

Section 4.2. Business Organization. Prior to the Closing, the Company and
Shareholder shall use their best efforts to (a) preserve intact the business
organization of the Company, (b) keep available the services of the officers and
employees of the Company, (c) preserve the good will of the Company,
(d) maintain and keep the properties and assets of the Company in as good a
repair and condition as presently exists, and (e) maintain in full force and
effect its insurance coverage of the Company.

ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.1. Cooperation. The Company and the Shareholder shall afford to Buyer
and its accountants, counsel, financial advisors and other representatives
reasonable access during normal business hours throughout the period prior to
and including the Closing to all of the properties, books, and records of the
Company (including, but not limited to, tax returns and any and all records or
documents which are within the possession of governmental or regulatory
authorities, agencies or bodies, and the disclosure of which the Company or the
Shareholder can facilitate or control) and, such parties as its representatives
may reasonably request. The Company and the Shareholder shall cause to be
completed prior to Closing such audits, appraisals, and studies of the Company
and the Acquired Assets as shall be reasonably required by Buyer. Any
investigation pursuant to this Section shall be conducted in such manner as not
to interfere unreasonably with the conduct of the business of the Company or
with the performance of any of the employees of the Company. No investigation
pursuant to this Section shall affect any representation or warranty made by any
party.

Section 5.2. Further Assurances. The Company and the Shareholder shall execute,
acknowledge and deliver or cause to be executed, acknowledged and delivered to
Buyer such assignments or other instruments of transfer, assignment and
conveyance, in form and substance satisfactory to counsel of Buyer, as shall be
necessary to vest in Buyer all of the right, title and interest in and to the
Acquired Assets, free and clear of all liens, charges, encumbrances, rights of
others, mortgages, pledges or security interests, and any other document
reasonably requested by Buyer in connection with this Agreement.

 

8



--------------------------------------------------------------------------------

Section 5.3. Expenses and Fees. Subject to Section 8.3, all costs and expenses
incurred in connection with this Agreement and the Transaction shall be paid by
the party incurring such expenses.

Section 5.4. Employee Matters.

(a) Effective immediately following the Closing, Buyer shall offer employment to
substantially all of the employees of the Company, terminable at will. In order
to facilitate the foregoing, the Company shall, effective immediately following
the Closing, terminate the employment of all employees of the Company and take
all appropriate steps necessary to comply with applicable law in connection with
the termination of such employees.

(b) Notwithstanding anything to the contrary contained in this Section, the
parties acknowledge and agree that they do not intend to create any third-party
beneficiary rights respecting any employee of the Company as a result of the
provisions hereof and specifically hereby negate any intention to so create any
third-party beneficiary right.

ARTICLE VI

CONDITIONS TO CLOSING

Section 6.1. Conditions to Obligation of the Shareholder and the Company to
Effect the Transaction. Unless waived by the Company, the obligation of the
Shareholder and the Company to effect the Transaction shall be subject to the
fulfillment on or prior to the Closing Date of the following additional
condition:

(a) Buyer shall have performed in all material respects (or in all respects in
the case of any agreement containing any materiality qualification) its
agreements contained in this Agreement required to be performed on or prior to
the Closing Date and the representations and warranties of Buyer contained in
this Agreement shall be true and correct in all material respects (or in all
respects in the case of any representation or warranty containing any
materiality qualification) on and as of the date made and on and as of the
Closing Date as if made at and as of such date, and the Company and Shareholder
shall have received a certificate executed on behalf of Buyer by the President
or a Vice President of Buyer to that effect.

Section 6.2. Conditions to Obligations of Buyer to Effect the Transaction.
Unless waived by Buyer, the obligations of Buyer to effect the Transaction shall
be subject to the fulfillment on or prior to the Closing Date of the following
additional conditions:

(a) The Company and the Shareholder shall have performed in all material
respects (or in all respects in the case of any agreement containing any
materiality qualification) their agreements contained in this Agreement required
to be performed on or prior to the Closing Date and the representations and
warranties of the Company and the Shareholder contained in this Agreement shall
be true and correct in all material respects (or in all respects in the case of
any representation or warranty containing any materiality qualification) on and
as of the date made and on and as of the Closing Date as if made at and as of
such date;

 

9



--------------------------------------------------------------------------------

(b) since September 30, 2006, there shall have been no changes that constitute,
and no event or events shall have occurred which have resulted in or constitute,
a material adverse effect or change with respect to any of the Acquired Assets
or the business or results of operation of the Company; and

(c) The Company and the Shareholder shall have entered into agreements not to
compete in the form attached hereto as Exhibit 6.2(c).

ARTICLE VII

INDEMNIFICATION

Section 7.1. Indemnification of Buyer. The Shareholder agrees to jointly and
severally indemnify Buyer and its officers, directors, employees and agents
against, and hold each of them harmless from and against, any and all claims,
actions, causes of action, arbitrations, proceedings, losses, damages,
liabilities, judgments and expenses (including, without limitation, reasonable
attorneys’ fees) (“Indemnified Amounts”) incurred by the indemnified party as a
result of (a) any error, inaccuracy, breach or misrepresentation in any of the
representations and warranties made by or on behalf of the Company or the
Shareholder in this Agreement, (b) any violation or breach by the Company or the
Shareholder of or default by the Company or the Shareholder under the terms of
this Agreement, or (c) relating to or arising from the operation of the Company
prior to the Effective Time, or the operation, ownership or use of the Acquired
Assets prior to the Effective Time, other than the Assumed Liabilities. The
indemnified party shall be entitled to recover its reasonable and necessary
attorneys’ fees and litigation expenses incurred in connection with the
successful enforcement of its rights under this Section.

Section 7.2. Indemnification of Shareholder and the Company. Buyer agrees to
indemnify the Shareholder and Company against, and hold each of them harmless
from and against, any and all Indemnified Amounts incurred by the Shareholder or
the Company as a result of (a) any error, inaccuracy, breach or
misrepresentation in any of the representations and warranties made by or on
behalf of Buyer in this Agreement, (b) any violation or breach by Buyer of or
default by Buyer under the terms of this Agreement or (c) relating to or arising
from the operation, ownership or use of the Acquired Assets subsequent to the
Effective Time. The Shareholder and the Company shall be entitled to recover
their reasonable and necessary attorney’s fees and litigation expenses incurred
in connection with the successful enforcement of their rights under this
Section.

Section 7.3. Procedure. The defense of any claim, action, suit, proceeding or
investigation subject to indemnification under this Article VII shall be
conducted by the indemnifying party. If the indemnifying party fails to conduct
such defense, the indemnified parties may retain counsel satisfactory to them
and the indemnifying party shall pay all reasonable fees and expenses of such
counsel for the indemnified parties promptly as statements therefor are
received. The party not conducting the defense will use reasonable efforts to
assist in the vigorous defense of any such matter, provided that such party
shall not be liable for any

 

10



--------------------------------------------------------------------------------

settlement of any claim effected without its written consent, which consent,
however, shall not be unreasonably withheld. Any indemnified party wishing to
claim indemnification under this Article VII, upon learning of any such claim,
action, suit, proceeding or investigation, shall notify the indemnifying party
(but the failure so to notify a party shall not relieve such party from any
liability which it may have under this Article VII except to the extent such
failure materially prejudices such party). If the indemnifying party is
responsible for the attorneys’ fees of the indemnified parties, then the
indemnified parties as a group may retain only one law firm to represent them
with respect to each such matter unless there is, under applicable standards of
professional conduct, a conflict on any significant issue between the positions
of any two or more indemnified parties.

Section 7.4. Express Negligence Rule. The indemnification obligations under this
Article VII shall apply regardless of whether any suit or action results solely
or in part from the active, passive or concurrent negligence of the indemnified
party. The rights of the parties to indemnification under this Article VII shall
not be limited due to any investigations heretofore or hereafter made by such
parties or their representatives, regardless of negligence in the conduct of any
such investigations.

ARTICLE VIII

MISCELLANEOUS

Section 8.1. Termination. This Agreement may be terminated at any time prior to
the Closing, as follows:

(a) The Company shall have the right to terminate this Agreement:

(i) if the representations and warranties of Buyer shall fail to be true and
correct in all material respects (or in all respects in the case of any
representation or warranty containing any materiality qualification) on and as
of the date made or, except in the case of any such representations and
warranties made as of a specified date, on and as of any subsequent date as if
made at and as of the subsequent date and such failure shall not have been cured
in all material respects (or in all respects in the case of any representation
or warranty containing any materiality qualification) within 30 days after
written notice of such failure is given to Buyer by the Company;

(ii) if the Transaction is not completed by January 31, 2007 (provided that the
right to terminate this Agreement under this Section 8.1(a)(ii) shall not be
available to the Company if the failure of the Company to fulfill any obligation
to Buyer under or in connection with this Agreement has been the cause of or
resulted in the failure of the Transaction to occur on or before such date);

(iii) if Buyer (A) fails to perform in any material respects any of its
covenants (or in all respects in the case of any covenant containing any
materiality qualification) in this Agreement and (B) does not cure such default
in all material respects (or in all respects in the case of any covenant
containing any materiality qualification) within 30 days after written notice of
such default is given to Buyer by the Company.

 

11



--------------------------------------------------------------------------------

(b) Buyer shall have the right to terminate this Agreement:

(i) if the representations and warranties of the Shareholder shall fail to be
true and correct in all material respects (or in all respects in the case of any
representation or warranty containing any materiality qualification) on and as
of the date made or, except in the case of any such representations and
warranties made as of a specified date, on and as of any subsequent date as if
made at and as of such subsequent date and such failure shall not have been
cured in all material respects (or in all respects in the case of any
representation or warranty containing any materiality qualification) within 30
days after written notice of such failure is given to the Company by Buyer;

(ii) if the Transaction is not completed by January 31, 2007 (provided that the
right to terminate this Agreement under this Section 8.1(b)(ii) shall not be
available to Buyer if the failure of Buyer to fulfill any obligation to the
Company under or in connection with this Agreement has been the cause of or
resulted in the failure of the Transaction to occur on or before such date); or

(iii) if the Company (A) fails to perform in any material respect (or in all
respects in the case of any covenant containing any materiality qualification)
any of its covenants in this Agreement and (B) does not cure such default in all
material respects (or in all respects in the case of any covenant containing any
materiality qualification) within 30 days after notice of such default is given
to the Company by Buyer.

Section 8.2. Effect of Termination. In the event of termination of this
Agreement by either Buyer or the Company pursuant to the provisions of
Section 8.1, this Agreement shall forthwith become void and there shall be no
further obligations on the part of the Company or Buyer or their respective
officers or directors, or the Shareholder (except as set forth in this
Section 8.2 and in Sections 5.3, 8.9 and 8.10, all of which shall survive the
termination). Nothing in this Section 8.2 shall relieve any party from liability
for any breach of this Agreement.

Section 8.3. Remedies. If any legal action or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding in addition to any other relief to which it or he may be entitled at
law or equity.

Section 8.4. Notices. All notices, consents, demands or other communications
required or permitted to be given pursuant to this Agreement shall be deemed
sufficiently given: (i) when delivered personally during a business day to the
appropriate location described below or telefaxed to the telefax number
indicated below, or (ii) five (5) business days after the posting thereof by
United States first class, registered or certified mail, return receipt
requested, with postage fee prepaid and addressed:

 

12



--------------------------------------------------------------------------------

If to Buyer:

  7030 Empire Central Drive   Houston, Texas 77040   Telefax No. (713) 466-8386

With a copy to:

  Casey W. Doherty   Doherty & Doherty LLP   1717 St. James Place, Suite 520  
Houston, Texas 77056   Telefax No. (713) 572-1001

If to the Company or the Shareholder:

  720 Cantwell Lane   Corpus Christi, Texas 78408   Telefax No. (361) 853-2278

With a copy to:

  Scott J. Duncan   Porter, Rogers, Dahlman & Gordon PC   800 N. Shoreline,
Suite 800S   Corpus Christi, Texas 78401   Telefax No. (361) 880-5844

Section 8.5. Successors. This Agreement shall be binding upon each of the
parties upon their execution, and inure to the benefit of the parties hereto and
their successors and assigns.

Section 8.6. Severability. In the event that any one or more of the provisions
contained in this Agreement or in any other instrument referred to herein,
shall, for any reason, be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement or any such other instrument.

Section 8.7. Section Headings. The section headings used herein are descriptive
only and shall have no legal force or effect whatsoever. Except to the extent
the context specifically indicates otherwise, all references to articles and
sections refer to articles and sections of this Agreement, and all references to
the exhibits and schedules refer to exhibits and schedules attached hereto, each
of which is made a part hereof for all purposes.

Section 8.8. Gender. Whenever the context so requires, the masculine shall
include the feminine and neuter, and the singular shall include the plural and
conversely.

Section 8.9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, U.S.A., applicable to agreements
and contracts executed and to be wholly performed there, without giving effect
to the conflicts of law principles thereof.

 

13



--------------------------------------------------------------------------------

Section 8.10. Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original.

Section 8.11. Waiver. Any waiver by either party to be enforceable must be in
writing and no waiver by either party shall constitute a continuing waiver.

Section 8.12. Entire Agreement. This Agreement and the other agreements referred
to herein set forth the entire understanding of the parties hereto relating to
the subject matter hereof and thereof and supersede all prior agreements and
understandings among or between any of the parties relating to the subject
matter hereof and thereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first set forth above.

 

COMPANY: Teal Supply Co., a Texas corporation; dba Triumph Drilling Tools, Inc.
By:  

/s/ Michael E. Jensen

  Michael E. Jensen, President BUYER: TURBECO, INC a Texas Corporation By:  

/s/ Jerry D. Dumas, Sr.

  Jerry D. Dumas, Sr. President SHAREHOLDER:  

/s/ Michael E. Jensen

  Michael E. Jensen

 

14